RESOLUCIÓN
Mediante Opinión Per Curiam de 17 de noviembre de 1994 decretamos la suspensión de la notaría por el período de seis (6) meses del Ledo. Jaime Castrillón Ramírez.
El 5 de julio de 1995, el licenciado Castrillón Ramírez presentó una Moción Solicitando Reinstalación en Carác-ter de Notario Público. Examinada la misma, se le reins-tala en el ejercicio de la notaría, sujeto al cumplimiento de las disposiciones de la Ley Notarial de Puerto Rico, especí-ficamente lo dispuesto en el Art. 7 (4 L.P.R.A. sec. 2011). Además, se le apercibe contra futuros incumplimientos de la Ley Notarial de Puerto Rico.
Lo acordó el Tribunal y certifica la señora Subsecretaría General.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría General